Citation Nr: 0909602	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which granted an increased 
evaluation of 40 percent disabling for herniated nucleus 
pulposus at L5-S1, effective October 18, 2002.  The Veteran 
subsequently submitted a timely Notice of Disagreement 
("NOD") requesting a higher rating.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Shortly thereafter, the RO 
awarded an earlier effective date of August 8, 2002, for the 
award of a 40 percent rating.

In August 2004, a local hearing was held before a decision 
review officer at the Cleveland RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected intervertebral disc 
syndrome is manifested by chronic pain, severe, recurring 
attacks with intermittent relief and slight limitation of 
motion of the lumbar spine, with forward flexion from 0 to 65 
degrees, and extension from 0 to 20 degrees, and no 
incapacitating episodes.

2.  The Veteran's lumbar radiculitis of the right, lower 
extremity, associated with service-connected intervertebral 
disc syndrome, is manifested by objective evidence of 
hypoactive (diminished) reflexes, some decreased sensation in 
the lateral aspect of the right leg, calf and foot, and no 
weakness.

	 	
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for intervertebral disc syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for the assignment of a 10 percent 
disability rating for lumbar radiculitis (sciatica), lower 
right extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.159, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2008, including each of the elements identified in the 
Vazquez decision.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  As the claim was subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC), the Board finds 
that any error as to the timeliness of the notice is 
harmless.  The Board recognizes that the June 2008 letter 
only contained the rating criteria currently in effect for 
disabilities of the spine, and did not include earlier 
versions that are also considered by the Board herein.  
However, as the Veteran was previously provided that criteria 
in a Statement of the Case (SOC), the Board concludes that 
the defect in content of the notice did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).

Furthermore, the Veteran was also provided notice as to how 
VA assigns effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and private physician 
treatment records.  The claims file also contains the 
Veteran's statements in support of his claim.  As this claim 
is one involving a current evaluation of an already service-
connected disability, the Board finds that all obtainable 
pertinent records relating to this claim have been associated 
with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In the instant 
case, the Veteran was provided with VA examinations in 
January 2003 and, most recently, in March 2005.  

In May 2005, the Veteran submitted a statement expressing his 
disagreement with the findings from the March 2005 
examination and claimed that the first VA examination better 
documented his disabilities.  (See VA Form 4138, May 2005.)  
He also referred to medical findings noted by his private 
physicians.  Subsequently, he was scheduled for a third VA 
examination in August 2007, however, he failed to report.  
Generally, when a veteran fails to appear for a scheduled 
examination in connection with a claim for an increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655(b) (2008).  The 
Veteran was notified of his failure to report in an April 
2008 SSOC.  Following the above-referenced June 2008 VCAA 
letter, the RO sent the Veteran a letter in July 2008 
requesting that he complete consent forms for private care 
providers to release his medical records to VA.  However, to 
date, VA has not received any reply from the Veteran.  
Therefore, the Board finds that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The two VA 
examination reports of record are thorough and consistent 
with contemporaneous treatment records.  The Board thus finds 
that the examinations in this case are adequate upon which to 
base a decision.
 
In addition, the Board notes that the Veteran notified the RO 
that he had been awarded Social Security Disability Insurance 
("SSDI") benefits.  (See award letter, June 2005.)  VA's 
duty to assist includes obtaining records from the Social 
Security Administration ("SSA") and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA disability compensation benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
October 2008, the RO submitted a request to SSA for the 
Veteran's medical records.  However, SSA responded that it 
was unable to locate these records.  (See SSA response, 
October 2008.)  As these records have been shown to be 
unavailable, the Board finds that no further action is 
necessary in order to comply with VA's duty to assist.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him of the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet additional development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the merits of the claims will now be 
addressed.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue, and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. Part 4, § 4.40 (2008).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

In a March 1984 rating decision, the RO granted the Veteran's 
claim for service connection for herniated nucleus pulposus 
of the L5-S1 (claimed as a low back disability), and assigned 
a 10 percent evaluation, effective December 21, 1983.  In a 
May 1992 rating decision, the evaluation was increased to 100 
percent, effective May 10, 1991, following the Veteran's 
hospitalization and decompressive lumbar laminectomy; the 
decision further reduced the Veteran's evaluation to 10 
percent, effective July 1, 1991, following his recovery.  In 
an October 1992 rating decision, the 10 percent evaluation 
was extended through the end of July 1991.  In a November 
1994 rating decision, the evaluation was increased to 20 
percent, effective August 1, 1991.  In a May 2003 rating 
decision, the Veteran's evaluation was increased to 40 
percent, effective October 18, 2002, under Diagnostic Code 
5293.  A December 2003 rating decision changed the effective 
date to August 8, 2002, the revised date of his claim.  He 
now contends that his condition has worsened, and seeks a 
higher rating.  (See claim, November 2002; rating decision 
December 2003.)

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-03, 69 Fed. Reg. 25179 (2004).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court ("Supreme 
Court") and the Federal Circuit.  According to General 
Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent 
with the Supreme Court and Federal Circuit precedent insofar 
as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that a veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Since the current claim was initiated in August 2002, the 
Board will evaluate the Veteran's claim under both the 
"old" criteria in the VA Schedule for Rating Disabilities, 
and the current regulations in order to ascertain which 
version would accord him the highest rating.

In determining whether a veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time 
during the pendency of this appeal; and (2) whether an 
increased rating is warranted under the "new" criteria for 
diseases or injuries of the spine at any time on or after 
September 26, 2003.  As alluded to above, the effective date 
of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change.

Effective prior to September 23, 2002, intervertebral disc 
syndrome is to be evaluated under Diagnostic Code ("DC") 
5293 based on "pronounced" symptoms, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief (60 
percent); "severe" symptoms, with recurring attacks with 
intermittent relief (40 percent); "moderate" symptoms, with 
recurrent attacks (20 percent); "mild" symptoms (10 
percent); or "post-operative, cured" (non-compensable).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated under 
DC 5293 based either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic 
and neurological manifestations, along with evaluations for 
all other disabilities, whichever method resulted in the 
higher evaluation.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation was assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).  

For purposes of evaluations under DC 5293, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. at Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately, using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  

Prior to September 26, 2003, DC 5292 assigned a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine and a maximum 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Similarly, under 
DC 5295, which pertained to lumbosacral strain, a 10 percent 
evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was assignable for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, so that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  Although the use of similar 
terminology by medical professionals should be considered, it 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

The September 26, 2003 regulation amendments provide a 
General Rating Formula for Diseases and Injuries of the Spine 
(for DCs 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or disease 
as follows:

For unfavorable ankylosis of the entire 
spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

See Fed. Reg. 51,443 (Aug. 27, 2003); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 26, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, "General Rating Formula for Diseases and 
Injuries of the Spine," Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine, including the lumbar spine, is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
DCs 5235 to 5243, Note (2) (2008); see also Plate V.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range 
of motion of the cervical spine is 340 degrees; the normal 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The fact 
that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  However, as mentioned, the 
Board will consider the Veteran's claim in light of both the 
former and current schedular rating criteria.

III.  Analysis

As previously stated, the Veteran contends that his low back 
disability has worsened and that the currently assigned 40 
percent disability rating for intervertebral disc syndrome 
does not accurately reflect the severity of his condition.  
(See VA Form 4138, May 2005.)  He further claims that because 
he has "observable" muscle spasms, he is entitled to a 60 
percent rating.  (See NOD, October 2003.)

In January 2003, the Veteran underwent a VA spinal 
examination.  He complained of weakness in both legs, a 
throbbing pain in the legs (greater in the right leg), some 
right leg numbness and severe muscle spasms of both legs.  He 
said that the numbness was a constant sensation of  
"strangulation," and that the spasms woke him up at night.  
He also complained of frequent back pain lasting up to 24 
hours when severe.  He reported physical activity as the 
chief precipitating and aggravating factors, and reported an 
increased number of flare-ups to four times per week.  He 
also said that his range of motion decreased during flare-
ups.  Upon physical examination, it was noted that the 
Veteran was in no acute distress.  His lumbar range of motion 
was normal with forward flexion of 90 degrees, lateral 
flexion of 30 degrees and mildly limited extension of 20 
degrees.  Seated leg raises in both the seated and supine 
positions were done with significantly exacerbating pain at 
30 and 90 degrees respectively, with worsening of numbness 
reported as the leg was elevated higher.  Sensory examination 
revealed numbness to pin prick and light touch in an L5 
distribution.  Sensation was present on the left, but only at 
an intensity of 30 percent of what it was reported to be on 
the right.  No muscle spasms were noted on examination either 
in the paraspinal regions or the legs.  Ankle jerks were 
absent with reinforcement.  Knee jerk responses were graded 
as +2/4 bilaterally without reinforcement.  The VA examiner 
concluded that there was strong evidence of a herniated disc 
syndrome ("HDS") localized to L5-S1.  The right leg was 
more affected by symptoms, while clinically, there appeared 
to be slightly more weakness in the left ankle compared to 
the right.  He specifically noted that of the criteria listed 
for a 60 percent disability rating, the only finding not 
present during the examination was muscle spasms.  He 
scheduled the Veteran for a lumber spine MRI and EMG-NCV 
(electromyography and nerve conduction velocities).

In February 2003, the Veteran underwent a VA lumbar MRI.  The 
results revealed normal spinal alignment with moderate 
degeneration of the L5-S1 disc with a decrease in signal and 
height.  No abnormalities were noted at the L3-4.  However, 
at the L4-5, there was minimal central disc bulging with mild 
bilateral facet hypertrophy.  There was also mild disc 
bulging at the L5-S1 with mild bilateral facet hypertrophy.  
There was no abnormal enhancement to suggest a recurrent 
herniation.  The Veteran did not keep his appointment for the 
EMG-NCV, however.

In August 2004, the Veteran testified at a local hearing at 
the Cleveland RO, at which time he claimed that he had 
chronic muscle spasms as well as leg pain.  He said that he 
was on prescription muscle relaxants, but that they did not 
alleviate his pain.  It was noted that although he said that 
he could only drive 15 to 20 minutes before needing to take a 
break, he said that he drove from his home to the hearing 
without stopping (a subsequent SOC noted that it was a 50-
mile drive).  He also testified to having "charley horses" 
in his legs and back at night.  When asked how his disability 
affected his occupation, he said that he had been laid off as 
a result of his disability and had been unemployed for over 
two years.  He said that he currently lived on a farm, but 
was able to feed and care for his farm animals by himself.  

In March 2005, the Veteran underwent a second VA examination.  
He reported having pain, soreness and tenderness in the back, 
some stiffness and right leg pain that "kind of comes and 
goes."  He also reported having incapacitating episodes 
about one or two days per month, and flare-ups with 
repetitive use of the back and weather changes, lasting one 
or two days at a time.  At that time, he said that he had a 
desk job that he was able to do, and added that he was also 
able to partake in the normal activities of daily living.  
Upon physical examination, it was noted that his stance and 
gait were normal.  There was some tenderness, soreness and 
pain to palpation across the lumbar spine with no increased 
kyphosis or scoliosis.  Lordosis was normal.  There was also 
no muscle spasms or muscle tenderness noted the paraspinal 
muscles.  Forward flexion was 65 degrees, extension, and 
lateral flexion and rotation were 20 degrees with pain 
throughout the range of motion.  The examiner noted no change 
(with regard to increased pain or fatigability) on 
repetition.  The Veteran was able to rise up onto his heels 
and toes, and seated straight leg raising was neurologically 
negative.  Reflexes were noted to be hypoactive, but equal at 
the knee and ankle.  It was also noted that he had some 
decreased sensation in the lateral aspect of his right leg, 
and down into the right calf and foot.  However, no weakness 
was noted in either leg.  The examiner noted that the 2003 
MRI had revealed arthritis and degenerative disc disease, 
especially at the L5 level.  He diagnosed the Veteran with 
residual post-operative herniated lumbar disc, L5-S1, with 
arthritis.  

In addition to the two VA examination reports, VA has also 
received medical evidence from the Veteran's private 
physicians.  A November 2000 treatment record from Dr. Howard 
Lee indicated that based on a contemporaneous MRI, the 
Veteran had post-operative changes at L5-S1 with scarring on 
the transversing right S1 nerve root, and a suggestion of 
post-operative changes at L4-5 with perhaps minimal 
enhancement on the post contrast study.  There was no 
evidence of a disc re-herniation.  March 2000 to April 2004 
treatment notes from Dr. David Demangone described the 
Veteran at one point as complaining of "hurt[ing] all 
over."  (See treatment notes, April 2004.)  He diagnosed him 
with lumbar radiculitis.  Id.  A May 2005 MRI report showed 
disc space narrowing at L5-S1 with degenerative changes and 
degeneration of the L4-5 and L5-S1 discs; mild central disc 
protrusion of the L4-5 disc with increased signal and 
enhancement consistent with annular tear with mild to 
moderate canal stenosis; findings consistent with epidural 
fibrosis (the formation of scar tissue near the nerve root 
following spinal surgery) at the L5-S1 level surrounding the 
right S1 nerve root with a minimal amount of non-enhancing 
disc just proximal to the right L5-S1 neural foramen.  The 
radiologist concluded that when compared to the previous VA 
MRI report (from February 2003), there was "not a great deal 
of change here.  The appearance of the L4-5 and L5-S1 discs 
appear[] about the same."  (See MRI, Dr. Krudy, May 2005.)

The Veteran has also submitted lay statements from his wife 
and a work colleague, testifying as to their knowledge of his 
low back condition and its associated symptoms.  (See 
letters, May 2005.)

Based on this evidence, the Board concludes that an increased 
rating for intervertebral disc syndrome cannot be assigned 
under either the old or new diagnostic codes applicable to 
the spine at any time during the pendency of this claim.   

First, the Board notes that because the Veteran was diagnosed 
with neither unfavorable ankylosis of the entire spine, nor 
unfavorable ankylosis the entire thoracolumbar spine, an 
increased rating cannot be assigned under the current General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a (2008).  

With regard to rating his disability based on incapacitating 
episodes, as contemplated following the September 2002 
amendment, and as also incorporated into the September 2003 
changes, the Board notes that the evidence of record does not 
demonstrate that the Veteran had any incapacitating episodes 
lasting at least six weeks in duration at any time during the 
pendency of this claim.  As noted, an incapacitating episode 
is defined by regulations as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Therefore, an increased evaluation 
of 60 percent disabling cannot be assigned for intervertebral 
disc syndrome based on incapacitating episodes.  38 C.F.R. § 
4.71a (2008).

The Board has also considered the application of the pre-
September 26, 2003 criteria under DC 5292 to the Veteran's 
disability.  However, because the highest rating for 
limitation of motion of the spine is 40 percent, and the 
Veteran is currently rated at 40 percent disabling, a higher 
rating cannot be granted under on DC 5292.  38 C.F.R. § 4.71a 
(2002).  Similarly, as the highest disability evaluation 
assignable for lumbosacral strain under DC 5295 is 40 
percent, a higher rating cannot be granted under on DC 5295. 

With regard to intervertebral disc syndrome under DC 5293, 
effective prior to September 23, 2002, the Board finds that 
the greater weight of the evidence is against finding that 
the Veteran's condition is "pronounced" as contemplated by 
that criteria.  In this regard, although the evidence shows 
that he had some sciatic neuropathy, there is no objective 
evidence, either in the VA examination reports, or the 
private medical reports, that he ever had demonstrable muscle 
spasms.  In this regard, the Board has considered the 
Veteran's lay statement that he suffers from continuous 
muscles spasms and that repetitive use does cause pain, 
soreness, tenderness and fatigability.  (See VA Form 4138, 
May 2005.)  As a lay person, the Veteran is competent to 
report symptoms that he experiences, such as muscle spasms.  
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Thus, 
the Board finds that his lay reports of symptomatology are 
entitled to some probative weight.  

The Board has also considered the lay statements submitted by 
the Veteran's spouse and his colleague.  The Board notes that 
the Veteran, his friends and family members are competent to 
report subjective symptoms observable to the naked eye, such 
as a limp, change in gait or other observable symptoms of low 
back pain.   However, there is no evidence to suggest that 
either the Veteran, his wife or his co-worker have any 
medical knowledge or training.  It is well settled that lay 
persons without medical training, such as these individuals, 
are not qualified to render medical opinions regarding the 
severity of a condition, which calls for specialized medial 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In this case, the Board finds the most probative evidence to 
be that of the VA examiners.  As previously discussed, the VA 
examiners' conclusions were based on a thorough review of the 
documented medical history, as well as complete physical 
examinations.  In the January 2003 examination report, the 
first VA examiner found no demonstrable muscle spasms.  
Similarly, the March 2005 VA examiner concluded that the 
Veteran had no spasms or tenderness of the paraspinal 
muscles, and also noted that repetitive movements did not 
cause any increase in pain, soreness, tenderness or 
fatigability.  The findings from these competent VA examiners 
were consistent with a 40 percent disability evaluation; the 
Veteran's symptoms were not of such an intensity to warrant a 
higher disability rating.  Although he clearly did report 
experiencing symptoms of sciatic neuropathy, VA examinations 
consistently revealed no objective evidence of muscle spasms, 
and clinical findings noted during those examinations do not 
suggest a degree of disability so severe as to result in only 
intermittent relief.  These results appear consistent with 
that fact that there were no findings of muscle spasms in the 
private medical reports of either Drs. Howard or Demangone, 
or in the May 2005 MRI report of Dr. Krudy.  Thus, the Board 
finds that the greater weight of probative evidence is 
against granting a higher rating based on DC 5293.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

The Board has considered the January 2003 VA examiner's 
conclusion that the Veteran's disability symptoms met all of 
the conditions to warrant a 60 percent disability evaluation 
under DC 5293 under the "Schedule for ratings - 
musculoskeletal system" prior to September 23, 2002 except 
for demonstrable muscle spasm.  It is unclear, however, if 
the examiner's finding took into account the requirement that 
the disability be on resulting in only intermittent relief, 
or if the examiner was focused solely on the specific 
symptoms and manifestations set forth in the criteria.  In 
considering the clinical findings of this examination, as 
well as the other medical evidence discussed above, the Board 
again finds that the greater weight of the probative supports 
no more than a 40 percent rating under DC 5293.

The Board also notes that during the March 2005 VA 
examination, the examiner diagnosed the Veteran with residual 
post-operative herniated lumbar disc, L5-S1, with arthritis.  
However, arthritis is rated based on limitation of motion, 
and, thus, the manifestations of his arthritis are already 
contemplated under the 40 percent rating currently assigned.  
Consequently, a separate rating for arthritis would violate 
the anti-pyramiding provisions of 38 C.F.R. § 4.14; thus, the 
provisions of DC 5003 are not for application.

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's neurologic disabilities under 
DC 5293, Note (2), under the regulations that were effective 
as of September 23, 2002, or under the "new" spinal code, 
effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  38 
C.F.R. § 4.71a (2008).  As previously noted, the record 
reflects that the Veteran has been diagnosed with lumbar 
radiculitis by one of his private physicians.  (See Dr. 
Demangone's treatment notes, April 2004.) 

Under 38 C.F.R. § 4.123, the maximum rating which may be 
assigned for neuritis (i.e., radiculitis) not characterized 
by organic changes (i.e., loss of reflexes or muscle atrophy) 
will be that for moderate, incomplete paralysis, or with 
sciatic nerve involvement, moderately severe, incomplete 
paralysis.  See also 38 C.F.R. § 4.124a, DC 8520.  However, 
in this case, the evidence demonstrates that the Veteran's 
sciatica is manifested only by subjective pain and sensory 
disturbances.  During the January 2003 VA examination, the 
examiner noted that the Veteran complained of throbbing pain 
in both legs, but greater in the right.  (See VA examination 
report, January 2003.)  Sensory examination revealed numbness 
to pin prick and light touch in an L5 distribution; the 
examiner concluded that the Veteran's right leg was more 
affected by symptoms than his left leg.  Id.  Similarly, 
during the March 2005 VA examination, the Veteran's reflexes 
were noted to be hypoactive, but equal at the knee and ankle.  
It was also noted that he had some decreased sensation in the 
lateral aspect of his right leg, and down into the right calf 
and foot.  However, no weakness was noted in either leg.  
(See VA examination report, March 2005.)  

Based on the aforementioned evidence, the Board concludes 
that the Veteran's right leg radiculitis is no greater than 
mild, thus warranting a 10 percent evaluation under DC 8520.  
However, because his left leg demonstrates no more than a 
slight disability, a separate rating for the left leg is not 
warranted.  

Furthermore, the Board notes that, as Note (2), became 
effective as of September 23, 2002, the award of a separate 
10 percent rating for the right leg can be no earlier than 
that date.  Prior to that date, intervertebral disc syndrome 
could only be rated under DC 5293, which clearly contemplated 
symptoms compatible with sciatic neuropathy.  Consequently, 
awarding a separate rating under DC 8520 would violate the 
rule against pyramiding.  On and after that date, however, 
the Board may change the diagnostic code under which the 40 
percent rating is assigned to the alternative criteria for 
incapacitating episodes, or later, the general rating 
criteria for the spine, which would permit an award of a 
separate 10 percent rating for the right leg, effective 
September 23, 2002.

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
Veteran's assertions of increased low back pain, and his 
assertions that repetitive use does cause pain, soreness, 
tenderness and fatigability.  (See NOD, October 2003; VA Form 
4138, May 2005 .)  However, there is no objective evidence 
that he has sustained weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups upon repetition over a period of time, beyond those 
already contemplated by the 40 percent disability rating 
currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.45 (2008).  Therefore, the Board finds 
that the Veteran is adequately compensated for his low back 
disability symptoms with his current 40 percent evaluation.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
and has not necessitated frequent periods of hospitalization; 
and has not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  The Board has considered the 
Veteran's lay assertions that he is unable to work, and that 
he has only been able to care for live stock on his farm for 
so long out of sheer necessity.  However, the Board places 
more probative weight on the medical evidence of record, 
which does not suggest a disability picture beyond that 
contemplated by the 40 percent rating currently assigned.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 40 percent for herniated nucleus pulposus at L5-S1.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for 
application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected herniated nucleus pulposus at 
L5-S1 is denied.  

Entitlement to a 10 percent evaluation for sciatica, right 
leg, effective September 23, 2002, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


